                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 18-00232-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CARLOS A. SPANN (01)                             MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM RULING

       Before the Court are multiple post-trial motions filed by Defendant Carlos A. Spann

(“Defendant”): (1) a Motion for Judgment of Acquittal pursuant to Federal Rule of Criminal

Procedure 29(c)(1) (Record Document 104); (2) a pro se Motion for New Trial pursuant

to Federal Rule of Criminal Procedure 33(a) (Record Document 160); and (3) a pro se

Motion to Dismiss Indictment pursuant to Federal Rule of Criminal Procedure 6 (Record

Document 172). The Government opposes the motions. See Record Documents 106,

162, and 179. For the reasons set forth below, Defendant’s motions are hereby DENIED.

       The Court first addresses Defendant’s Motion for Judgment of Acquittal (Record

Document 104). A motion for judgment of acquittal under Federal Rule of Criminal

Procedure 29 is a challenge to the sufficiency of the evidence. See U.S. v. Uvalle-Patricio,

478 F.3d 699, 701 (5th Cir. 2007). The standard for evaluating a defendant’s motion for

acquittal is whether, “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789

(1979). Thus, the Court’s task at this stage is to view not only the evidence, but also all

reasonable inferences, in the light most favorable to the Government. See United States

v. Mendoza, 522 F.3d 482, 488 (5th Cir. 2008). The Court reviews the sufficiency of




                                       Page 1 of 5
circumstantial evidence in the same manner that it reviews the sufficiency of direct

evidence. See United States v. DeJean, 613 F.2d 1356, 1358 (5th Cir. 1980).

       Here, the Court finds that the evidence and testimony presented during the four-

day trial in this matter clearly supported the jury’s verdict, which found Defendant guilty

of one count of conspiracy to commit bank and wire fraud, as well as two counts of wire

fraud. For example, the jury heard testimony from Trivia Tyler, who testified that she

conspired with Defendant, co-defendant Phelix Williams, and others in passing counterfeit

checks as part of the wire fraud scheme. This testimony was further corroborated by

numerous other witnesses and physical evidence, including photographs and text

messages showing Defendant’s involvement in the conspiracy. Furthermore, a video

recorded interview of Defendant, which occurred subsequent to a 2015 search warrant

executed at his residence and the rendering of his Miranda rights, was admitted into

evidence and played for the jury at trial. In the video, Defendant explained to law

enforcement officers various details regarding the wire fraud scheme, including how he

created the counterfeit checks and recruited individuals in distributing them. Thus, given

the substantial direct and circumstantial evidence presented at trial, it can hardly be said

that the jury’s guilty verdict was not a “rational decision.” Accordingly, Defendant’s Motion

for Judgment of Acquittal (Record Document 104) is DENIED.

       Regarding Defendant’s Motion for New Trial pursuant to Federal Rule of Criminal

Procedure 33(a) (Record Document 160), the Court finds, as previously stated in its prior

order in this matter, that such motion is untimely under Rule 33(b)(2). See Record

Document 148 at 1. Further, Defendant has not demonstrated the sort of “excusable

neglect” that would justify an extension of the deadline to file this motion. See id.; see




                                        Page 2 of 5
also Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380,

395, 113 S. Ct. 1489, 1498 (1993). Therefore, Defendant’s Motion for New Trial (Record

Document 160) is DENIED.

       Lastly, the Court addresses Defendant’s Motion to Dismiss Indictment pursuant to

Federal Rule of Criminal Procedure 6 (Record Document 172). Defendant alleges

numerous convoluted grounds in support of his motion, the majority of which concern the

grand jury proceedings in this matter. See Record Document 172-1 at 1. In this context,

a district court may not dismiss an indictment for errors in grand jury proceedings unless

such errors prejudiced the defendant. See, e.g., United States v. Cessa, 861 F.3d 121,

141 (5th Cir. 2017). Additionally, dismissal of an indictment is appropriate only if it is

established that the violation “substantially influenced” the grand jury’s decision to indict,

or if there is grave doubt that the decision to indict was free from the substantial influence

of such violations. Id. Furthermore, courts have repeatedly held that a petit jury’s

determination of guilt beyond a reasonable doubt renders harmless any alleged errors

that occurred before the grand jury. See, e.g., U.S. v. Mechanik, 475 U.S. 66, 73, 106 S.

Ct. 938, 943 (1986).

       First, the Court addresses Defendant’s asserted grounds for dismissal of the

indictment due to alleged “false testimony” and inflammatory remarks presented to the

grand jury. Record Document 172-1 at 3. Defendant objects to, inter alia, testimony by

United States Secret Service Senior Special Agent Darron Craft (“SA Craft”) during grand

jury regarding a post-Miranda interview with co-defendant Phelix Williams (“Defendant

Williams”). SA Craft testified that during the interview, Defendant Williams identified the

instant Defendant from a photograph and that Defendant was the individual known as




                                        Page 3 of 5
“Unc” who gave him the counterfeit checks at issue. Here, Defendant wholly fails to make

any showing that the testimony was false or that any alleged omission or discrepancy

regarding said testimony had any effect on the grand jury’s decision to indict. Moreover,

the portion of the referenced interview on which SA Craft’s testimony was based was

presented at trial for the jury’s consideration, which went on to find Defendant guilty of all

counts alleged in the indictment. 1

       In addition, Defendant asserts in his motion an obscure argument in which he

claims that the indictment is unconstitutional as “fruit of the poisonous tree.” Record

Document 172-1 at 8. Defendant further requests that the Court find that Defendant

Williams’ testimony at trial, which contradicted his previous statements to SA Craft

referenced above, was truthful and that the indictment was instead based on false

testimony. See id. However, as with his previous arguments, Defendant’s claims are

equally without merit. As discussed above, Defendant fails to offer any basis supporting

his claim that the Government presented or sponsored false testimony to the grand jury

through SA Craft, or that such testimony was the only evidence they considered in

returning a true bill against Defendant. Furthermore, the Court declines to overrule the

petit jury’s credibility determination as to Defendant Williams’ testimony at trial.

Accordingly, Defendant’s Motion to Dismiss Indictment (Record Document 172) is

DENIED.




1The Court notes that Defendant also asserts in his motion that the Assistant United
States Attorney who was present during the grand jury proceedings in this matter was not
authorized to appear before them, and that the grand jury was not fair and impartial. See
Record Document 179 at 4, 12–13. However, because Defendant fails to offer any basis,
whether legal or factual, in support of either allegation, the Court declines to further
address such claims.


                                        Page 4 of 5
        Therefore, based on the foregoing reasons, Defendant’s Motion for Judgment of

Acquittal (Record Document 104) and pro se Motion for New Trial (Record Document

160) are DENIED. Additionally, Defendant’s pro se Motion to Dismiss Indictment (Record

Document 172) is DENIED.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 28th day of October,

2019.




                                      Page 5 of 5
